           Case 2:20-cv-00501-RAJ-BAT Document 27 Filed 07/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   OTIS ELEVATOR COMPANY, THE
     HARTFORD FIRE INSURANCE
 9   COMPANY,                                            CASE NO. 2:20-cv-00501-RAJ-BAT

10                             Plaintiff,                ORDER GRANTING EXTENSION
                                                         OF DEADINE TO FILE ANSWER
11           v.

12   EQC OPERATING TRUST, CBRE INC,
     CLIFFORD HEARNE,
13
                               Defendants.
14
            Based on the stipulation of Plaintiffs Otis Elevator Company and The Hartford Fire
15
     Insurance Company and defendant EQC Operating Trust, f/k/a HUB Properties Trust (Dkt. 20),
16
     it is ORDERED that the deadline for defendant EQC Operating Trust 's response to the
17
     Complaint is extended to August 3, 2020.
18
            DATED this 13th day of July, 2020.
19

20
                                                        A
                                                        BRIAN A. TSUCHIDA
21                                                      Chief United States Magistrate Judge
22

23



     ORDER GRANTING EXTENSION OF
     DEADINE TO FILE ANSWER - 1
